DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figure 5. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
	
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for ascertaining a change in a spatial orientation of a nuclear magnetic resonance (NMR) gyroscope having a diamond doped with color centers, the method comprising: generating a cophasal Larmor precession of the nuclear spin of the color centers through 
With respect to claim 7, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a nuclear magnetic resonance (NMR) gyroscope comprising: a second magnetic field generator configured to generate an alternating magnetic field in a second direction perpendicular to the first direction; and an evaluation apparatus configured to ascertain a change in a spatial orientation of the diamond in a plane perpendicular to the first direction based on of a deviation of the Larmor precession frequency, ascertained from the detected intensity, from an expected value in combination with the remaining limitations of the claim. 
With respect to claims 2-6 and 8-10, the claims have been found allowable due to its dependency to claims 1 and 7 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record in the PTO 892 not relied upon describes related information to the invention as follows: 
US 2020/0300945 A1 from Roy-Guay discloses magnetometer and means for detecting spin alternating energy; using NV diamond centers.  
US 2020/0057117 from Nishibayashi discloses a diamond magnetic sensor containing a NV center that includes an apparatus that measures temporal change pattern of magnetic field intensity based on variations sensed by said sensor. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866